Citation Nr: 1746622	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  14-17 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for bilateral lower extremity radiculopathy.

3. Entitlement to service connection for a left shoulder disability.

4. Entitlement to service connection for migraine headaches. 

5. Entitlement to service connection for residuals of traumatic brain injury (TBI), to exclude migraine headaches and seizure disorder.

6. Entitlement to service connection for hiatal hernia/gastroesophageal reflux disease (GERD).

7. Entitlement to an initial rating in excess of 30 percent for adjustment disorder with anxiety and depression.

8. Entitlement to an initial compensable rating for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1989 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011, May 2012, August 2012, and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  

The issues of entitlement to service connection for a left shoulder disability, bilateral lower extremity radiculopathy, and hiatal hernia/GERD; and of entitlement to increased initial ratings for chronic adjustment disorder and IBS are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A low back disability is etiologically related to his active service.

2.  Migraine headaches are etiologically related to his active service.

3.  The Veteran does not have diagnosed residuals of TBI other than migraine headaches and seizure disorder.


CONCLUSIONS OF LAW

1. A low back disability was incurred in active service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. Migraine headaches were incurred in active service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. Residuals of TBI, to exclude migraine headaches and seizure disorder, were not incurred in or aggravated.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Entitlement to Service Connection for a Low Back Disability and Migraine Headaches

The Veteran asserts that he has a low back disability and migraine headaches due to active service.  Specifically, the Veteran asserts that he sustained injuries to his low back in a motor vehicle accident (MVA) while in service.  He contends that the migraines developed approximately six months after the MVA, while still in service.

Service treatment records (STRs) are silent for complaints, symptoms or treatment for a low back disability or headaches following the reported MVA in 1991. 

At a June 2011 VA examination, the Veteran elaborated that while deployed to Iraq he was involved in an MVA with another vehicle in the convoy in which he was riding.  The Veteran reported that he sustained facial lacerations and bruises.

In a June 2012 statement, the Veteran's Commanding Officer (CO) confirmed that the Veteran was involved in an MVA when the M577 Command Post vehicle he was riding in collided with an M270 Multiple Launch Rocket System (MLRS) vehicle.  He confirmed that the Veteran sustained injuries, but that despite his injuries the Veteran continued to perform his duties in the field.
 
With respect to the Veteran's complaints of low back pain, the Veteran was afforded a VA examination in December 2012.  At that time, the Veteran reported a history of low back pain going back to the MVA, which occurred in or around 1991, which had gotten progressively worse since then.  The VA examiner confirmed a previous diagnosis of degenerative disc disease.  The examiner opined that the Veteran's low back disability, to include degenerative disc disease was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the degenerative disc disease was likely post traumatic process which formed as a result of the injury sustained in the MVA.

With respect to the Veteran's migraine headaches, in an April 2012 VA examination, the VA examiner documented the Veteran's history of head trauma with subsequent headaches.  The examiner diagnosed migraine headaches and opined that were at least as likely as not related to the injuries sustained in the MVA in service.

Accordingly, the Board finds that the preponderance of the evidence is in favor of the claims and entitlement to service connection for a low back disability and migraine headaches is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Entitlement to Service Connection for Residuals of TBI

The Veteran asserts that he has additional residuals of head trauma as a result of the MVA sustained in or around March 1991.  The Board notes that the Veteran is already service-connected for a seizure disorder and migraine headaches as a result of the in-service MVA.  Therefore, the Board will only consider TBI residuals other than migraine headaches and a seizure disorder.  

STRs are silent for complaints of, treatment for, or a diagnosis of any residuals of TBI following the reported MVA in service.  

Post-service medical evidence is silent for a diagnosis of a disability, other than migraine headaches and a seizure disorder, that is a residual of the Veteran's in-service TBI.

At a March 2012 VA examination, the Veteran again reported the in-service MVA.  The Veteran was not diagnosed with a disability, other than migraine headaches and a seizure disorder, that was a residual of his in-service TBI.  

While the Veteran is competent to report observable symptoms, he is not competent to provide a diagnosis of a disability that is a residual of an in-service TBI, as that requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide a diagnosis with regard to residuals of TBI. 

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for residuals of TBI, to exclude migraine headaches and a seizure disorder, is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability is granted.

Entitlement to service connection for a migraine headache disability is granted.

Entitlement to service connection for the residuals of TBI, to exclude migraine headaches and seizure disorder, is denied.


REMAND

The Board finds that additional development is required before the remaining issues on appeal are decided.

The Veteran asserts that he injured his shoulder on active service.  Specifically, he contends that his shoulder was injured in the above described in-service MVA.  In light of the Veteran's confirmed report of involvement in an MVA during active service and the Veteran's reports of on-going pain in his left shoulder since the incident, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present left shoulder disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim of entitlement to service connection for bilateral lower extremity radiculopathy, the Board notes that the Veteran has reported he has numbness and tingling in his legs as a result of his back disability.  As noted above, the Veteran has been service-connected for a low back disability.  Therefore, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present lower extremity radiculopathy.  

With regard to the Veteran's claim of entitlement to service connection for hiatal hernia and/or GERD, the Board notes that at his March 2012 VA examination, the Veteran reported that he first experienced symptoms of GERD in 1993, while in active service.  In a June 2012 VA addendum medical opinion, the examiner opined that the Veteran's GERD was less likely as not incurred during active service.  In this regard, the examiner noted that the Veteran's symptoms were most likely the result of a hiatal hernia which was discovered through diagnostic imaging in October 2011.  The examiner further noted that while the Veteran reported symptoms of GERD beginning while he was in active service, there was no evidence in the STRs that the Veteran sought treatment for such while in active service.  

The Board finds that the June 2012 VA opinion is not adequate for adjudication purposes.  In this regard, the examiner completely failed to address the Veteran's lay statements regarding the onset of his symptoms.  Additionally, the examiner noted that the symptoms were due to a hiatal hernia diagnosed in October 2011, well after the Veteran's separation from active service.  However, the examiner did not provide an opinion regarding whether the hiatal hernia had its onset during the Veteran's active service.  As the opinion is not adequate, it cannot be used to support a denial of entitlement to service connection.  

Therefore, the Veteran should be afforded a VA examination to determine the nature and etiology of his hiatal hernia/GERD.

With regard to the Veteran's claims of entitlement to increased initial ratings for adjustment disorder and IBS, the Board notes that the issue of an increased initial rating for adjustment disorder was last addressed in a February 2014 statement of the case and the issue of an increased initial rating for IBS was last addressed in an October 2015 supplemental statement of the case.  Since that time, a significant amount of evidence has been added to the claims file, to specifically include additional, pertinent VA examinations and treatment records.  However, the claims have not been readjudicated since the additional evidence has been added to the record.  Therefore, the Veteran should be issued a supplemental statement of the case addressing his claims of entitlement to increased initial ratings for adjustment disorder and IBS.

Additionally, current treatment records should be identified and obtained before a decision is rendered with regard to the remaining issues on appeal. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2. Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present left shoulder disability.  The claims file must be made available to, and reviewed in its entirety by the examiner.  All indicated tests and studies should be conducted.

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely or not (50 percent or better probability) that any currently present left shoulder disability is etiologically related to the Veteran's active service, to include the documented MVA sustained during such service.  

The rational for all opinions expressed must be provided.

3. The Veteran should also be scheduled for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present bilateral lower extremity radiculopathy.  The claims file must be made available to, and reviewed in its entirety by the examiner.  All indicated tests and studies should be conducted.

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely or not (50 percent or better probability) that any currently present bilateral lower extremity radiculopathy was caused or aggravated by a service-connected disability, to specifically include his service-connected low back disability.  

The rational for all opinions expressed must be provided. 

4. The Veteran should also be scheduled for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present hiatal hernia and/or GERD.  The claims file must be made available to, and reviewed in its entirety by the examiner.  All indicated tests and studies should be conducted.

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely or not (50 percent or better probability) that any currently present hiatal hernia and/or GERD had its onset during active service, or is otherwise etiologically related to such service.  

The rational for all opinions expressed must be provided

5. Confirm that the VA examination reports and any medical opinions provided comport with this remand and undertake any other development found to be warranted.

5. Then, readjudicate the remaining claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


